Case 1:19-cr-00059-LO Document 168-2 Filed 11/23/20 Page 1 of 1 PagelD# 1352

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA

Case No. Olerl9:59
Vv.

DANIEL EVERETTE HALE

CERTIFICATE OF AUTHENTICITY OF CERTIFIED PUBLIC RECORDS
PURSUANT TO FEDERAL RULE OF EVIDENCE 902(4)

Kimberly feese. , attest under penalties of perjury (or criminal punishment for

false statement or false attestation) that | am employed by DeptoP she Gi facce (public agency), and

that my official title is { CA... lamacustodian of records for such
agency, and/ or am otherwise authorized to make this certification. I state that each of the records attached

hereto (and numbered 20023-20026, 20028-20029, 20038-20048, 20050-20074, 20077-20078, and 20080-

20095) is a true duplicate of the official personnel records in the custody of 1 ent of she Cis fete 1

(public agency) of Daniel Everette Hale.

| further state that this certification is intended to satisfy Rule 902(4) of the Federal Rules of Evidence.

aK Reese
(3 Nov wd A ywaberly Reese, Chef heads Mynit
Date ame and Fitle Brane

GOVERNMENT
EXHIBIT

420 -/A

 
